--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT TO PURCHASE AGREEMENT

THIS AMENDMENT (the “Amendment”) is to a PURCHASE AGREEMENT (the “Agreement”)
that was dated and executed as of October 27, 2008, and a Debt Settlement
Agreement dated and executed on July 9, 2009 that was entered into by and among
Lexaria Corp., a Nevada corporation with headquarters located at #950-1130 West
Pender Street, Vancouver, British Columbia Canada V6E 4A4 (the “Company”), and
C.A.B. Financial Services Ltd of #205 – 171 Commercial Drive, Kelowna BC V1X
7W2, and any additional purchasers who executed the Agreement.

W I T N E S E T H:

WHEREAS, the Purchaser has purchased an 18.0% Secured Promissory Note of the
Company (the “Note”), subject to and upon the terms and conditions of the
October 27, 2008 Agreement; and

WHEREAS, the Purchaser and the Company wish to extend the Agreement and the Note
beyond their originally contemplated expiration date of October 27, 2010 upon
the terms and conditions as noted herein.

WHEREAS, the Company is indebted to the Purchaser in the amount of CAD$253,150
as specified on Debt Settlement Agreement dated July 9, 2009.

WHEREAS, the Company wishes to settle a portion of the debt, namely US$1,625
with the Purchaser by converting 65,000 warrants into 32,500 common shares of
the Company as per Purchase Agreement dated October 27, 2008 at a price of $0.05
per share. The Company will remain indebted to the Purchaser in the amount of
CAD$251,525.

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.     AGREEMENT TO EXTEND THE AGREEMENT.

The Purchaser and the Company agree to extend the original terms of the
Agreement on a month-to-month basis, under the identical terms as contained in
the original Agreement wherever logically possible.

The Company agrees to use a reasonable fraction of contemplated cash flows from
existing oil wells at Belmont Lake, such amount not to cause undue hardship to
the Company’s operations, to repay the Purchaser on a regular basis, a portion
of the aggregate amount of CAD$251,525 if and as possible, until such time as
the CAD$251,525 principal amount has been completely repaid.

The Company agrees to continue to pay the agreed upon interest rate on all
unpaid balances, and to otherwise respect the terms of the Agreement and the
Note.

Page 1

--------------------------------------------------------------------------------

All representations and covenants and acknowledgements and indemnifications of
the original Agreement and Note remain in force, wherever it is logically
possible.

2.     Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

3.     This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.

4.     All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require.

5.     A facsimile transmission of this signed Agreement shall be legal and
binding on all parties hereto.

6.     This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original.

7.     If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

8.     This Agreement may be amended only by an instrument in writing signed by
the party to be charged with enforcement thereof.

IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of October 21, 2010.

/s/                                                                        (the
Purchaser) By: Chris Bunka                              Name:     LEXARIA CORP.
  By:                                         (Signature of Authorized Person)  
Bal Bhullar, CFO and Director   Printed Name and Title  

Page 2

--------------------------------------------------------------------------------